Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/07/2022 has been entered.
 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Patrick Smith on 07/28/2022.
The application has been amended as follows: 
Claim 1. (amended): A method of producing filler, comprising precipitated calcium carbonate (PCC), said method comprising the steps of, 
- providing fly ash generated in paper or paper board production, the fly ash comprising calcium oxide; 
- fractionating said fly ash in at least one step, whereby a first fraction is separated from a second fraction, the first fraction comprising particles that are coarser compared with particles in the second fraction wherein the first fraction has an average particle size greater than 50 µm and less than 100 µm, and the second fraction has an average particle size of 50 µm or less; 
-grinding said first fraction prior to the step of forming a suspension, wherein said first fraction is ground to exhibit an average particle size of between 10 to 20 µm;  
- forming the suspension of only the grounded first fraction having the average particle size of between 10 to 20 µm, wherein the calcium oxide of the fly ash forms calcium hydroxide, wherein the suspension of the grounded first fraction further comprise a furnish that includes cellulose fibers; and,
- adding carbon dioxide to said suspension of grounded first fraction comprising the furnish to form precipitated calcium carbonate in the presence of the cellulose fibers.
Claim 4. (amended): The method according to claim 1, wherein the fly ash includes magnetic material that is removed from said first fraction by magnetic separation.
Claim 6. (amended) The method according to claim 1, wherein the fly ash comprises at least 10 % by weight of calcium oxide, said percentage calculated on the total solid content of the fly ash.
Claims 11-15 are cancelled.
REASONS FOR ALLOWANCE
Claims 1, 4 - 9, and 16 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art on the record is the closest art. However, the prior art does not disclose nor render obvious all the cumulative limitations of claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHUANGYI ABU ALI whose telephone number is (571)272-6453. The examiner can normally be reached Monday - Friday, 8:00 am- 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571)270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHUANGYI ABU ALI/Primary Examiner, Art Unit 1731